In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 12‐3367, 12‐3368, 12‐3369, 12‐3370 and 12‐3371 
SUPERIOR TRADING, LLC, et al., 
                                              Petitioners‐Appellants, 

                                 v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                               Respondent‐Appellee. 
                     ____________________ 

             Appeals from the United States Tax Court. 
       Nos. 20171‐07, 20230‐07, 20243‐07, 20655‐07, 19543‐08 —  
                    Robert A. Wherry, Jr., Judge. 
                     ____________________ 

     ARGUED APRIL 19, 2013 — DECIDED AUGUST 26, 2013 
                 ____________________ 

  Before  EASTERBROOK,  Chief  Judge,  and  POSNER  and 
WILLIAMS, Circuit Judges. 
    POSNER,  Circuit  Judge.  These  appeals  are  by  multiple 
LLCs  (limited‐liability  companies)  involved  in  the  creation 
and administration of a tax shelter. For the sake of simplicity 
we’ll  treat  the  appeals  as  one  appeal,  by  Warwick  Trading, 
LLC. The other appellants are subsidiaries of Warwick used 
to attract investors in it and needn’t be discussed separately. 
The  appeal  challenges  a  decision  by  the  Tax  Court  uphold‐
2                                         Nos. 12‐3367 to 12‐3371 


ing the disallowance by the Internal Revenue Service of loss‐
es claimed by Warwick (ultimately for the benefit of the in‐
vestors  in  the  tax  shelter)  and  also  upholding  a  40  percent 
penalty  for  a  “gross  valuation  misstatement.”  26  U.S.C.  §§ 
6662(a), (h); 137 T.C. 70, 87, 91–92 (2011); see also T.C. Memo 
2012‐110, 103 T.C.M. (CCH) 1604 (opinion denying reconsid‐
eration).  The  dollar  amount  of  the  penalty,  which  depends 
on  the  tax  losses  improperly  taken  by  the  investors  in  the 
shelter, has not yet been determined. 
    An LLC, such as Warwick, is generally treated as a part‐
nership  for  tax  purposes,  Treas.  Reg.  § 301.7701–3(a),  and 
like other  partnerships its income and losses are deemed to 
flow  through  to  the  partners  and  are  taxed  to  them  rather 
than to the partnership. 26 U.S.C. §§ 701–04, 6031. Until 1982 
“all  partnership  items  were  determined  at  the  individual 
taxpayer  level.”  But  this  “often  required  duplicative  pro‐
ceedings  for  different  partners  and  sometimes  resulted  in 
inconsistent  treatment  of  partnership  items  from  partner  to 
partner.” Petaluma FX Partners, LLC v. Commissioner, 591 F.3d 
649,  651  (D.C.  Cir.  2010);  see  also  Southgate  Master  Fund, 
L.L.C. v. United States, 659  F.3d 466, 469 n.  4 (5th  Cir.  2011). 
So  the  law  was  changed,  and  now  how  much  partnership 
income or loss should be given recognition for tax purposes 
when the partners file their tax returns is determined by an 
audit of the partnership. 26 U.S.C. §§ 6221–6232. 
    Warwick had been created by a lawyer named John Rog‐
ers, the petitioner in the companion case of Rogers v. Commis‐
sioner,  No.  12‐2652,  also  decided  today.  (We  note  with  dis‐
approval  the  loquacity  of,  and  lame  attempts  at  humor  in, 
the Tax Court’s opinion, which include making fun of Rog‐
ers’  name,  as  in  the  section  title  “Mr.  Rogers’  Neighbor‐
Nos. 12‐3367 to 12‐3371                                              3 


hood.”) The purpose of creating Warwick was to beat taxes 
by  transferring  the losses  of a bankrupt Brazilian retailer of 
consumer  electronics  named  Lojas  Arapuã  S.A.  to  U.S.  tax‐
payers  who  would  deduct  the  losses  from  their  taxable  in‐
come.  Arapuã had receivables with a face value of  U.S. $30 
million.  Because  they  were  to  a  great  extent  uncollectible 
(they  were  owed  by  consumers,  had  very  small  balances, 
and were very old), they had a negligible market value. Rog‐
ers used a company that he owned, Jetstream Business Lim‐
ited, to join with Arapuã in forming Warwick. Jetstream was 
designated  the  managing  (that  is,  the  active)  partner, 
charged  with  trying  to  collect  the  receivables.  The  net  re‐
ceipts from Jetstream’s activity would be Warwick’s partner‐
ship  income  and  would  eventually  be  divided  between 
Jetstream (meaning Rogers) and Arapuã. 
    Rogers’ aim was to create what is called a distressed as‐
set/debt  (“DAD”)  tax  shelter.  See  IRS,  “Coordinated  Issue 
Paper—Distressed Asset/Debt Tax Shelters,” LMSB‐04‐0407‐
031,  Apr.  18,  2007,  www.irs.gov/Businesses/Partnerships/
Coordinated‐Issue‐PaperCDistressed‐Asset‐Debt‐Tax‐
Shelters (visited Aug. 26, 2013). A DAD shelter is based on a 
tax  loophole  closed  by  the  American  Jobs  Creation  Act  of 
2004, Pub. L. No. 108‐357, § 833, 118 Stat. 1589, amending 26 
U.S.C. §§ 704(c), 743, the year after Rogers created Warwick. 
To  spare  the  reader  a  headache,  we’ll  provide  a  simplified 
explanation of Rogers’ DAD. 
    When  an  asset  is  contributed  to  a  partnership,  the  con‐
tributor  receives  in  exchange  a  partnership  interest.  The 
partnership  formally  owns  the  contributed  asset,  but  the 
contributor owns a slice of the partnership in recognition of 
his  contribution,  and  so  hasn’t  really  parted  with  the  asset. 
4                                           Nos. 12‐3367 to 12‐3371 


In  the  hands  of  the  partnership  the  asset’s  basis  is  the  con‐
tributor’s  original  basis,  which  (with  adjustments  that  we 
can ignore) is the asset’s original cost. 26 U.S.C. §§ 723, 1012. 
Recognition  for  tax  purposes  of  gain  or  loss  attributable  to 
any  change  in  the  asset’s  value before  the  asset  was  contrib‐
uted to the partnership is deferred until the partnership sells 
the asset. See 26 U.S.C. § 721(a). So if the asset is worth less 
than  the  contributor  paid  for  it,  that  loss  in  value  (what  is 
termed “built‐in loss”) will be recognized, and thus usable to 
reduce  taxable  income,  only  when  the  partnership  sells  the 
asset.  See  26  U.S.C.  §  704(c)(1)(A);  Laura  E.  Cunningham  & 
Noël  B.  Cunningham,  The  Logic  of  Subchapter  K  10  (4th  ed. 
2011). If  the  contributing  partner sells his partnership  inter‐
est  before  the  partnership  sells  the  contributed  asset,  the 
buyer of the partnership interest steps into his shoes and so 
recognizes built‐in loss or gain if and when the partnership 
sells the asset. Treas. Reg. § 1.704‐3(a)(7). 
    Rogers’ DAD involved Arapuã’s contributing its receiva‐
bles with built‐in losses to Warwick, followed by the sale of 
Arapuã’s  partnership  interest  (acquired  by  contributing 
those  receivables  to  the  partnership)  to  investors—the  tax‐
shelter  seekers.  Because  the  tax  shelterers  bought  Arapuã’s 
interest  in  the  partnership,  the  partnership’s  losses  when  it 
sold  the  receivables  flowed  through  to  the  investors  as 
Arapuã’s successors in the partnership.   
    The investor‐partners’ purpose in buying Arapuã’s inter‐
est  in  the  partnership  (and  thus  becoming  Jetstream’s  part‐
ners—for  remember  that  Arapuã  and  Jetstream  were  the 
original partners in Warwick) was to deduct the built‐in loss. 
But a partner can claim a loss only up to the amount of his 
basis  in  the  partnership,  26  U.S.C.  §§ 704(d);  705(a)(2)(A);  9 
Nos. 12‐3367 to 12‐3371                                               5 


Mertens Law of Federal Income Taxation § 35C:1 (2013), and the 
basis  of  the  partnership  interest  that  an  investor  acquired 
(thereby becoming a partner) was the price at which Arapuã 
had sold the interest to him. Treas. Reg. § 1.742‐1. That price 
would have been very low, since the buyers—the shelter in‐
vestors—were just buying tax savings based on built‐in loss. 
In fact each dollar of that loss could be worth no more than 
35 cents in tax savings, because the top income tax bracket in 
2004 was 35 percent. So the most a top‐bracket shelter inves‐
tor would pay Arapuã for a partnership interest that would 
give the investor the right to its built‐in loss would be a sliv‐
er less than 35 percent of the loss, for otherwise he’d obtain 
no tax savings.  In fact  the shelter investors paid only  3 to 6 
percent  of  the  value  of  the  losses  they  obtained  by  buying 
into the shelter. 
    But the investor had to contribute additional property to 
the partnership in order to inflate his basis in his partnership 
interest to a level at which he could deduct the entire built‐in 
loss. 26 U.S.C. § 722. If he paid $100 for an asset once worth 
$1000,  he  could  not  claim  a  loss  of  $900—the  full  built‐in 
loss—but  only  of  $100;  the  other  $800  of  losses  would  be 
wasted from a tax‐avoidance standpoint. The assets that the 
shelter  investors  contributed  in  order  to  raise  their  basis  to 
the  built‐in  loss  were  promissory  notes  made  out  to  the 
partnership. The notes had no value because Rogers had no 
intention of causing Warwick to collect on them. The inten‐
tion was simply to create the appearance that the investors’ 
interest in the partnership had a high enough basis to enable 
the entire built‐in loss that the shelter investors had acquired 
to be offset against their taxable income. But all this means is 
that the investors should not have been permitted to deduct 
their  entire  built‐in  loss—yet  in  fact  they  shouldn’t  have 
6                                          Nos. 12‐3367 to 12‐3371 


been permitted to deduct any part of it, because the partner‐
ship was a sham. It was really just a conduit from the origi‐
nal  owner  of  the  receivables  (Arapuã)  to  the  U.S.  taxpayers 
who wanted a deduction equal to the difference between the 
face amount of the receivables (the promissors’ debt) and the 
receivables’ current, greatly depressed market value. 
    A genuine partnership is a business jointly owned by two 
or  more  persons  (or  firms)  and  created  for  the  purpose  of 
earning  money  through  business  activities.  If  the  only  aim 
and  effect  are  to  beat  taxes,  the  partnership  is  disregarded 
for  tax  purposes.  “[T]ax  considerations  cannot  be  the  only 
reason for a partnership’s formation.” Southgate Master Fund, 
L.L.C.  v.  United  States,  supra,  659  F.3d  at  484  (emphasis  in 
original). There must be a “profit‐motivated reason to oper‐
ate as a partnership.” Id. “[T]he absence of a nontax business 
purpose is fatal.” ASA Investerings Partnership v. Commission‐
er, 201 F.3d 505, 512 (D.C. Cir. 2000). 
    Jetstream,  supposedly  the  active  partner  in  Warwick, 
made a few, feeble attempts at collecting the receivables that 
Arapuã  had  contributed  to  the  partnership.  The  attempts 
were  window  dressing.  Collection  would  have  been  gov‐
erned by Brazilian law, which required that the contract for 
the transfer of Arapuã’s receivables to Warwick be translat‐
ed into Portuguese and filed with the Brazilian government. 
Neither of these things was done. Indeed there is considera‐
ble  doubt  whether  the  receivables,  which  could  be  trans‐
ferred  only  pursuant  to  Brazilian  law,  were  ever  actually 
transferred to Warwick. 
   The reason for Rogers’ insouciance regarding formalities 
was that the aim of the partnership was not to make money 
by  collecting  on  Arapuã’s  receivables—which  apparently 
Nos. 12‐3367 to 12‐3371                                              7 


would  have  been  a  Quixotic  undertaking,  for  collection  ef‐
forts were perfunctory and yielded little revenue—but to sell 
interests in the partnership to U.S. taxpayers seeking tax sav‐
ings.  The  revenue  from  the  sale  of  these  interests  was  the 
partnership’s only revenue. 
     A  transaction  that  would  make  no  commercial  sense 
were  it  not  for  the  opportunity  it  created  to  beat  taxes 
doesn’t beat them. Substance prevails over form. See Gregory 
v.  Helvering, 293  U.S.  465,  470  (1935),  and  Moline  Properties, 
Inc. v. Commissioner, 319 U.S. 436, 439 (1943), and for applica‐
tion  to  a  sham  partnership  Southgate  Master  Fund,  L.L.C.  v. 
United  States,  supra.  The  question  is  “whether  the  partners 
really and truly intended to join together for the purpose of 
carrying  on  business  and  sharing  in  the  profits  or  losses  or 
both.” Commissioner v. Tower, 327 U.S. 280, 287 (1946); see al‐
so  Commissioner  v.  Culbertson,  337  U.S.  733,  742  (1949); 
Southgate Master Fund, L.L.C. v. United States, supra, 659 F.3d 
at 483–91; TIFD III‐E, Inc. v. United States, 459 F.3d 220, 231–
32 (2d Cir. 2006); ASA Investerings Partnership v. Commission‐
er,  supra,  201  F.3d  at  511–13;  Cunningham  &  Cunningham, 
supra, at 3. No  joint business goal motivated the creation of 
Warwick.  Arapuã’s  aim  was  to  extract  some  value  from  its 
otherwise worthless receivables, Jetstream’s aim to make the 
losses in those receivables a tax bonanza. 
   The  appellants  argue  that  these  cases  have  been  super‐
seded. They  point  out that Warwick was created  under Illi‐
nois  law,  that  it  was  a  valid  LLC  under  that  law,  and  that 
Treas.  Reg.  § 301.7701‐3(b)(1)  defines  an  LLC  that  has  more 
than  one  member  (as  did  Warwick)  as  a  partnership  unless 
the  organizers  choose  to  designate  it  for  tax  purposes  as  a 
corporation.  But  the  purpose  of  the  regulation  is  merely  to 
8                                              Nos. 12‐3367 to 12‐3371 


determine  whether  the  default  tax  treatment  of  the  entity 
shall be under the corporate or the partnership provisions of 
federal tax law, not whether it shall be entitled to the bene‐
fits (such as deferral of losses in contributed property) creat‐
ed by those provisions should they be found inapplicable for 
other reasons. As a sham partnership Warwick was entitled 
to  none  of  the  benefits  that  the  Internal  Revenue  Code  be‐
stows  on  partnerships.  See  Treas.  Reg.  § 301.7701‐1(a)(1); 
Southgate Master Fund, L.L.C. v. United States, supra, 659 F.3d 
at 483 n. 53. “An entity without economic substance, wheth‐
er a sham partnership or a sham trust, is a sham either way 
and  hence  is  not  recognized  for  federal  tax  law  purposes.” 
Sparkman  v.  Commissioner,  509  F.3d  1149,  1156  n.  6  (9th  Cir. 
2007).  
     With Warwick out of the picture, the tax shelter collaps‐
es,  because  all  that  is  left  is  a  sale  by  Arapuã  of  its  receiva‐
bles to the shelter investors. A built‐in loss is recognized for 
tax  purposes  when  the  property  with  the  loss  is  sold.  26 
U.S.C.  §§ 1001(a)‐(c).  The  buyer’s  basis  is  what  he  pays, 
equal in this case to the very low market value of Arapuã’s 
receivables.  26  U.S.C.  § 1012.  The  buyer  therefore  has  no 
built‐in  loss;  that  loss  was  recognized  by  Arapuã,  once 
Arapuã’s  “contribution”  to  Warwick  is  recharacterized  as  a 
sale to the shelter investors. 
   Even  if  Warwick  had  been  an  actual  rather  than  fake 
partnership between Arapuã and Jetstream, the cash transfer 
from  the  partnership  to  Arapuã  within  two  years  of  that 
company’s  contribution  of  assets  to  Warwick  would  have 
created a presumption that the company had sold the assets 
(Arapuã’s  receivables)  to  the  partnership  and  received  the 
cash  distribution  as  delayed  payment  for  them,  rather  than 
Nos. 12‐3367 to 12‐3371                                                9 


having  contributed  them  to  the  partnership.  Treas.  Reg. 
§ 1.707‐3(c);  see  also  26  U.S.C.  §  707(a)(2)(B).  Arapuã  re‐
ceived  a  substantial  distribution  from  Warwick  10  months 
after  contributing  the  receivables,  thus  triggering  the  pre‐
sumption.  The  presumption  has  not  been  rebutted.  Since 
Arapuã sold the receivables to Warwick rather than contrib‐
uting them, it had to recognize any losses at the time of that 
sale, leaving no losses for the shelter investors to claim when 
they entered the partnership. 
    The  judge  decided  to  impose  a  penalty  for  the  sham. 
Should  he  have?  Section  6662(h)(1)  of  the  Internal  Revenue 
Code,  read  in  conjunction  with  subsections  (a)  and  (b)(3), 
imposes  a  40  percent  penalty  on  so  much  of  an  underpay‐
ment  of  tax  as  is  attributable  to  any  “gross  valuation  mis‐
statement.”  Under  subsection  (h)(2)(A)(i)  (2000  &  Supp.  IV 
2004)  which  at  the  time  defined  “gross  valuation  misstate‐
ment” to cover any tax deduction involving property whose 
claimed  price  (basis)  was  more  than  four  times  its  correct 
value,  the  valuation  misstatement  in  this  case  had  been 
“gross.” The aggregate basis of the receivables transferred to 
Warwick  had  been  close  to  zero,  but  Warwick,  which  is  to 
say Rogers, had valued them at roughly $30 million. 
    There  is  a  disagreement  among  courts  of  appeals  con‐
cerning the applicability of the penalties for misstating valu‐
ation when the transaction involving the overvalued asset is 
itself  disregarded  because  it  lacks  economic  substance. 
Compare, e.g., Crispin v. Commissioner, 708 F.3d 507, 516 n. 18 
(3d  Cir.  2013);  Gustashaw  v.  Commissioner,  696  F.3d  1124, 
1136–37 (11th Cir. 2012), and Fidelity Int’l Currency Advisor A 
Fund,  LLC  v.  United  States,  661  F.3d  667,  672  (1st  Cir.  2011), 
with  Keller  v.  Commissioner,  556  F.3d  1056,  1059–61  (9th  Cir. 
10                                           Nos. 12‐3367 to 12‐3371 


2009), and Heasley v. Commissioner, 902 F.2d 380, 383 (5th Cir. 
1990).  The  majority  view,  which  we  now  join,  is  that  a  tax‐
payer who overstates basis and participates in sham transac‐
tions, as in this case, should be punished at least as severely 
as  one  who  does  only  the  former.  The  Supreme  Court  has 
granted certiorari to resolve the circuit conflict. United States 
v. Woods, 133 S. Ct. 1632 (2013). 
    The appellants would have avoided the penalty had they 
proved  they  had  “reasonable  cause”  to  deduct  the  built‐in 
losses.  26  U.S.C.  §  6664(c)(1);  see  United  States  v.  Boyle,  469 
U.S. 241, 250–51 (1985); University of Chicago v. United States, 
547 F.3d 773, 785 (7th Cir. 2008); Richardson v. Commissioner, 
125  F.3d  551,  558  (7th  Cir.  1997).  They  didn’t  prove  that. 
They  were  all  just  tools—extensions,  really—of  Rogers,  an 
experienced tax lawyer who had more than 30 years of expe‐
rience  in  the  taxation  of  international  business  transactions. 
The  tools  had  no  more  autonomy  than  his  fingers.  There  is 
not even a colorable basis for the tax shelter that he created 
and  the  appellants  implemented.  There  are  as  we’ve  seen 
multiple grounds for disallowing the partnership losses that 
Rogers  engineered  (in  fact  more  grounds  than  we’ve  both‐
ered  to  discuss),  and  all  are  grounds  that  he  either  knew 
about  or  should,  given  that  he  is  no  tax  neophyte,  have 
known about. 
                                                            AFFIRMED.